Exhibit 10.1.1

January 27, 2010

Board of Trustees

Chesapeake Lodging Trust

710 Route 46 East

Suite 206

Fairfield, NJ 07004

 

  Re:   Confirmation of Salary Commencement Date under Employment Agreement

Dear Sirs:

This letter confirms our agreement that, notwithstanding the provisions of my
employment agreement with Chesapeake Lodging Trust (the “Trust”), dated of even
date herewith (the “Agreement”), I will not be eligible to receive the first
installment of my Base Salary (as such term is defined in the Agreement) until
the Trust’s first regularly scheduled salary payroll date following the date
that the Capital Deployment Hurdle Rate (as such term is defined in the certain
underwriting agreement, dated January 21, 2010, between the Trust and J.P.
Morgan Securities Inc. and Deutsche Bank Securities Inc., as representatives of
the underwriters named in Schedule 1 thereto) is met. I acknowledge that, as a
result, the amount of Base Salary paid by the Trust to me will be prorated for
the remainder of the year in which the Capital Deployment Hurdle Rate is met.

Please confirm your understanding of this agreement by acknowledging this letter
in the space provided below.

Very truly yours,

/s/ James L. Francis

James L. Francis

 

Agreed and Acknowledged

on behalf of the Board of Trustees

and the Trust

/s/ Douglas W. Vicari

Douglas W. Vicari